DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I, without traverse.
Claims 30, 32, and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 4, 6, 8, 10-11, 13, 16, 21-23, and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 11 and 16 recite a temperature and pH range as corresponding to a physiological environment. The only conditions that were recited in the specification when stability testing was conducted is at 25⁰C and 37⁰C, both at an undisclosed pH. The specification also did not define what location constitutes a physiological environment or associate any particular set of conditions to the recitation.
	Claim 40 recites “said one or more amphiphilic graft copolymer is characterized by water solubility of at least 5g/L”. There is no discussion of a particular water solubility of the amphiphilic graft copolymers in the specification. None of the examples detail a water solubility for the polymers that were made and there is no general discussion of water solubility amongst the genus of amphiphilic graft copolymers that are discussed in the disclosure.



Written Description
Claims  1-2, 4, 6, 8, 10, 11, 13, 16, 21-23, and 40-41 recite or require the plurality of polymeric micelles to be characterized by a polydispersity index of less than 0.2. These micelles must have coronas that are non-covalently complexed and the micelles must also encapsulate an active agent with a water solubility of less than 10 g/L. There is no discussion in the specification of such a combination of features and parameters occurring for any particular embodiment of the disclosed graft copolymers. When the instant examples detail a polydispersity for micelles that were made, they are produced via simple dissolution of the polymer in a solution, none are crosslinked and none contain an active agent as required. The most recent declaration provided by the inventor indicates that the degree of crosslinking impacts polydispersity, yet there is no discussion in the disclosure about this phenomenon. While procedures are known in the prior art to control micelle polydispersity via micelle production processes, no such procedures are suggested instantly. Instead, the methods of the disclosure instead suggests that the claimed polymers are able to form the size distribution of micelles via simple dissolution. No structure has been connected to the polydispersity functionality in regards to the selection of particular side chains, the polymer domain lengths/molecular weights, the side chain proportion, the amount of complexation, or the choice of drug.  As a result, the written description requirement has not been met for the newly amended claims.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2,  4, 8, 10-11, 13, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani EPJ (previously cited) in view of Dong et al. (previously cited), Li et al. (previously cited), Patsialas et al. (previously cited), Della Porta et al. (Journal of Supercritical Fluids 2013 76:67-73) and Hong et al. (Macromolecular Research 2005 13(5):397-402) as evidenced by Liu et al. (previously cited) and Della Valle et al. (previously cited).
Guerrouani EPJ teach a graft copolymer of poly(vinyl alcohol) with polylactide side chains (PVA-g-PLA) (see page 1623 top of second column; instant claims 1, 4, and 8). The polymer is water soluble and employed to make micelles in water (see page 1627 second column last paragraph and page 1632 first column last partial paragraph-second column first partial paragraph). This polyol backbone and hydrophobic polyester side chains yield an amphiphilic graft copolymer that self-assemble into micelles in a solvent that is a good solvent for the backbone and poor solvent for the side chains (see page 1632 first column last partial paragraph-second column first partial paragraph; instant claim 1). Graft copolymers of PVA are taught to be used for encapsulation and drug delivery systems (see page 1621 second column; instant claims 22-23). PVA-g-PLA with different feed proportions of polylactide were generated and able to yield a polymer with 70-75 wt% polylactide (see table 1 samples 13 and 14 and page 1623 second column third full paragraph; instant claim 1). The size distribution of the graft copolymers is unimodal and very narrow with an average from 80 to 150 where the size increases and the polymer molecular weight increases (see figure 5b samples 13 and 14 and page 1632 first column last partial paragraph and second column first partial paragraph). Guerrouani EPJ does not explicitly describe the arrangement of the 
	Dong et al. teach graft copolymers composed of a cellulose backbone and polylactide side chains and their organization into drug carrying micelles (see abstract). They broadly discuss amphiphilic block copolymers, noting their ability to self-assemble into micelles and the utility of these micelles as drug delivery systems (see page 26 second column last paragraph; instant claim 13). More specifically, the hydrophobic blocks of the copolymer organize into the core of the micelle in an aqueous environment while the hydrophilic blocks form a surrounding corona (see page 26 second column last paragraph). Hydrophobic drugs can be loaded into the hydrophobic core and the corona stabilizes the interface between this core and the aqueous surrounding environment.  Dong et al. incorporate the water insoluble drug prednisone acetate into the core of their micelles (see page 28 first column second paragraph and page 32 second column; Liu et al. paragraph 10). The amphiphilic graft copolymers organize into micelles in aqueous solution with the same arrangement as amphiphilic block copolymers, where the hydrophobic chains form the core and the hydrophilic chains form the corona (see page 32 second column and figure 10). Dong et al. teach that about 29% of the added drug was loaded into the micelles which yields a ratio of about 1:3.5 drug to polymer (see page 28 first column second paragraph and page 32 first column first full paragraph, as calculated by the examiner; instant claim 1).
	Li et al. teach micelles composed of graft copolymers with a chitosan backbone and poly(N-isopropylacrylamide) side chains for drug delivery that are organized into micelles with a chitosan (hydrophilic) corona and poly(N-isopropylacrylamide) 
	Patsialas et al. teach the encapsulation of a peptide into poly(vinyl alcohol) beads (see abstract). Here they detail that poly(vinyl alcohol) microspheres were known to be crosslinked via the addition of boric acid for drug delivery applications (see page 1113 first column first full paragraph; instant claim 21). Boric acid is instantly disclosed and claimed as a complexation agent that non-covalently interacts with poly(vinyl alcohol). Patsialas et al. employ boric acid to stabilize the poly(vinyl alcohol) beads and note the tendency of the 2 mm beads to agglomerate due to the slow crosslinking reaction between boric acid and poly(vinyl alcohol) (see page 1115 first column first full paragraph and figure 2). 
Hong et al. teach the shell crosslinking of micelles formed of block copolymers (see abstract). Here the degree of crosslinking and occurrence of a broadening polydispersity due to inter-micellar crosslinking is correlated with the concentration of crosslinking agent that is added, where high levels of crosslinking yielded such multi-particle crosslinks (see page 398 second column last partial paragraph-page 399 first column first partial paragraph, table II, and figure 4).
	Della Porta et al. teach that nanoparticles employed for drug delivery between 100 and 500 nm require consistency in size. They should have a narrow particle size distribution and an optimal size polydispersity is described as less than or equal to 0.1 (see page 67 first column last partial paragraph-second column first partial paragraph). They go on to teach a process for controlling the size of polymeric nanoparticles with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the PVA-g-PLLA micelles of Guerrouani EPJ where prednisone acetate is included as the core drug cargo. This choice would have been obvious in light of Dong et al. who illustrate the desire to select this drug to deliver from similar amphiphilic graft copolymer micelles and in light of Guerrouani EPJ who teach their micelles for drug delivery. The core would have been expected to be formed of the hydrophobic polylactide chains of the graft copolymer and the corona formed of the hydrophilic poly(vinyl alcohol) backbone of the graft copolymer because this arrangement is known for amphiphilic copolymers generally and that of Dong et al. which is also designed to have a hydroxyl containing backbone and poly(lactide) side chains. Della Valle et al. detail that poly(vinyl alcohol) is mucoadhesive, therefore these micelles with a poly(vinyl alcohol) corona would be expected to also be mucoadhesive (see column 2 lines 28-41; instant claim 10). The core would be expected to carry the drug due to the hydrophobicity of the core and drug (see instant claim 16). Application of the drug/polymer ratio of Dong et al. would then follow. In light of the teachings of Della Porta et al., it would have been obvious to generate an monodisperse micelle size distribution as the application of the same technique to a similar product in order to yield the same improvement.  It additionally would have been obvious to employ boric acid as a crosslinking agent for the poly(vinyl alcohol) corona. This choice would have been obvious based upon Li et al. as the application of the same technique to a similar product in order to yield the same improvement (e.g., stabilization of the micelle). Here In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the modified micelles of Guerrouani EPJ have all the claimed components that are configured and have the corona complexation as instantly claimed. The stability conferred by the complexation would be expected to sustain the micelles in a physiological environment and the artisan of ordinary skill would have been equipped to adjust the degree of complexation as desired to reach their chosen duration of stability for the drug and micelles (see instant claims 11 and 16). Further, the teachings of Hong et al. indicate that the artisan would have known how to employ the stabilizing effect of the boric acid crosslinking, without having a deleterious impact on the polydispersity of the micelle size.  Therefore claims 1-2, 4, 8, 10-11, 13, 16, and 21-23 are obvious over Guerrouani EPJ in view of Dong et al., Li et al., Patsialas et al., Della Porta et al., and Hong et al. as evidenced by Liu et al. and Della Valle et al.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani EPJ in view of Dong et al., Li et al., Patsialas et al., Della Porta et al., and Hong et al. as evidenced by Liu et al. and Della Valle et al. as applied to claims 1-2, 4, 8, 10-11, 13, 16, and 21-23 above, and further as evidenced by Wu et al. (previously cited) and Roy et al. (previously cited).
Guerrouani EPJ in view of Dong et al., Li et al., Patsialas et al., Della Porta et al., and Hong et al. as evidenced by Liu et al. and Della Valle et al. render obvious the limitations of instant claim 1. The graft copolymer has the structure 
    PNG
    media_image1.png
    140
    322
    media_image1.png
    Greyscale
where the terminal acid of the polylactide is bound to the pendant hydroxyls of poly(vinyl alcohol) thereby generating an ester bond. Claim 6 is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to .

Claims 1-2, 4, 8, 10-11, 13, 16, 21-23, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (Journal of Materials Science: Materials in Medicine 2009 20:821-831) in view of Li et al. (Colloids and Surfaces A:Physicochemical and Engineering Aspects 2013 429:12-18 – henceforth Li B), Della Porta et al., Li et al., Patsialas et al., and Hong et al. as evidenced by Konno et al. (Journal of Biomedical Materials Research 2003 65A:209-214), Liu et al. and Della Valle et al.
Sheikh et al. teach a graft copolymer of poly(vinyl alcohol) with polycaprolactone side chains (PVA-g-PCL) (see abstract; instant claims 1, 4, 8, and 40-41). They discuss the control of the water solubility of the polymer based upon the proportion of hydrophobic side chains that are present and select a polymer with 43 wt% polycaprolactone to generate micelles (see page 826 second column last partial paragraph-page 837 second column first full paragraph and table 1; instant claims 1 and 40). This polyol backbone and hydrophobic polyester side chains yield an amphiphilic graft copolymer that self-assemble into micelles in a solvent that is a good solvent for the backbone and poor solvent for the side chains (see scheme 1; instant claims 1 and 40). The polymer organizes with PVA in a corona and polycaprolactone in the core (see Scheme 1; instant claims 1 and 40). The copolymer is employed to generate a suspension of micelles encapsulating paclitaxel whose solubility is less than 0.1 g/ml 
	Li B  teach amphiphilic block copolymers that form micelles with paclitaxel as a cargo (see abstract). Here the polymer micelles arrange with a hydrophobic core and hydrophilic corona (see figure 2). Li B teach a desire for high proportions of paclitaxel to be loaded into micelles for delivery where the load ratio increased as the feed ratio was increased (see table 4). Loading of drug in the micelles at a level 9.7 to 36 wt% were achieved (see table 2).
	Della Porta et al. teach that nanoparticles employed for drug delivery between 100 and 500 nm require consistency in size. They should have a narrow particle size distribution and an optimal size polydispersity is described as less than or equal to 0.1 (see page 67 first column last partial paragraph-second column first partial paragraph). They go on to teach a process for controlling the size of polymeric nanoparticles with sonication and supercritical fluid (see abstract, page 68 first column first-second full paragraphs, figure 1 and table 1). 
Li et al. teach micelles composed of graft copolymers with a chitosan backbone and poly(N-isopropylacrylamide) side chains for drug delivery that are organized into micelles with a chitosan (hydrophilic) corona and poly(N-isopropylacrylamide) 
	Patsialas et al. teach the encapsulation of a peptide into poly(vinyl alcohol) beads (see abstract). Here they detail that poly(vinyl alcohol) microspheres were known to be crosslinked via the addition of boric acid for drug delivery applications (see page 1113 first column first full paragraph; instant claims 21 and 41). Boric acid is instantly disclosed and claimed as a complexation agent that non-covalently interacts with poly(vinyl alcohol). Patsialas et al. employ boric acid to stabilize the poly(vinyl alcohol) beads and note the tendency of the 2 mm beads to agglomerate due to the slow crosslinking reaction between boric acid and poly(vinyl alcohol) (see page 1115 first column first full paragraph and figure 2). 
Hong et al. teach the shell crosslinking of micelles formed of block copolymers (see abstract). Here the degree of crosslinking and occurrence of a broadening polydispersity due to inter-micellar crosslinking is correlated with the concentration of crosslinking agent that is added, where high levels of crosslinking yielded such multi-particle crosslinks (see page 398 second column last partial paragraph-page 399 first column first partial paragraph, table II, and figure 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the paclitaxel loaded PVA-g-PCL micelles of Sheikh et al. with a proportion of paclitaxel in the range taught by Li B. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The core would be expected to carry the drug due to the hydrophobicity of the core and drug (see instant claim 16). In In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the modified micelles of Sheikh et al. have all the claimed components that are configured and have the corona complexation as instantly claimed. The stability conferred by the complexation would be expected to sustain the micelles in a physiological environment and the artisan of ordinary skill would have been equipped to adjust the degree of complexation as desired to reach their chosen duration of stability for the drug and micelles (see instant claims 11 and 16). Further, the teachings of Hong et al. indicate that the artisan would have known .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al.  in view of  Li B, Della Porta et al., Li et al., Patsialas et al., and Hong et al. as evidenced by Konno et al., Liu et al., and Della Valle et al. as applied to claims 1-2, 4, 8, 10-11, 13, 16, 21-23, and 40-41 above, and further as evidenced by Wu et al. and Roy et al. 
Sheikh et al.  in view of  Li B, Della Porta et al., Li et al., Patsialas et al., and Hong et al. as evidenced by Konno et al., Liu et al., and Della Valle et al. render obvious the limitations of instant claim 1. The graft copolymer has the structure binds the terminal acid of the polycaprolactone to the pendant hydroxyls of poly(vinyl alcohol) thereby generating an ester bond. Claim 6 is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 

Declaration
The declaration under 37 CFR 1.132 filed January 13, 2022 is insufficient to overcome the rejection of claims 1-2, 4, 6, 8, 10, 11, 13, 16, and 21-23 based upon Guerrouani et al. in view of others as set forth in the last Office action because:  the scope of the showing and of the claims are not commensurate. The parameter that the showing is trying to demonstrate is critical is not claimed. The declarant demonstrates a difference in particle size polydispersity is achieved when a graft copolymer with a PVA backbone and polymethyl methacrylate side chains is formed into micelles that are crosslinked with boric acid depending on the boric acid concentration. Generally, as the boric acid concentration increases the polydispersity increases. The micelles that are claimed are loaded with an active agent with a water solubility less than 10 g/L, while micelles made by the declarant have no cargo. In addition, none of the claims are drawn to embodiments that were tested. Thus this data is not representative of the claims. Moreover, the phenomenon that the showing illustrates is not unexpected.  Hong et al. detail shell crosslinked micelles and note that when a large amount of crosslinking agent is employed, inter-micellar crosslinking occurs which skews the size distribution from unimodal to bimodal (see page 401 first column-second column first partial .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 112(a) due to the recitation of multi-micellar clusters and that under 35 USC 112(b) are withdrawn . The remaining rejection under 35 USC 112(a) for new matter is maintained. New grounds of rejection are detailed to address the new claim limitations.

Regarding rejection under 35 USC 112(a):
The applicant argues that the artisan of ordinary skill would have viewed the specific range of pH and temperatures that are claimed to encompass most biological tissues of a living organism. At issue here is whether it would have been clear to this artisan that this particular range was the intended by the applicant based upon their disclosure at the time of filing. The disclosure is not clear where the claimed composition is to be employed. A variety of very different pH and temperature environments can occur in a physiological environment, in vivo and in vitro, and there was no indication which one or ones were pertinent to the invention. As a result, it is not 

Regarding rejections under 35 USC 103:
The applicant argues that nanosized micelles cannot be combined with millimeter sized gel-like PVA beads. The rejection does not suggest such a combination of physical structures, but instead employs the teachings of crosslinked PVA beads as a proof of concept that the non-covalent crosslinking of PVA with boric acid was known to have been applied to particles as a stabilizing technique. When considered with the teachings of Li et al. who teach the non-covalent crosslinking of the hydrophilic corona of micelle nanoparticles made from graft copolymers having a hydrophilic backbone and hydrophobic side chains to confer stability, the crosslinking of micelle nanoparticles with amphiphilic graft copolymers having a hydrophilic PVA backbone as the corona with boric acid would have been an obvious way to stabilize these micelle nanoparticles.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant argues that eh artisan of ordinary skill would not have expected such an application to work because Patsialas teach PVA hydrogels. The applicant has provided no reason why the chemistry of crosslinking droplets of PVA solution into gels with boric differs from crosslinking PVA displayed as a micelle corona.

The applicant asserts an unexpected finding in the declaration; however the outcome that was shown has not been demonstrated to be unexpected. See the Declaration section above for further detail.


The applicant is again encouraged to review the listing of coupling/condensation agents in claim 6 to verify that they are truly intended to be recited in concert with the polyol backbone currently being claimed. For example, diisocyanate, a currently claimed coupling agent, can crosslink polyols and form polyurethanes. Thus if employed as a coupling agent for the sidechains of the claimed polymer, it could also covalently crosslink the backbone chains to one another. This seems contrary to the emphasis of the disclosure on non-covalent layering in the corona of the claimed micelles.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615